Citation Nr: 0426688	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a rating in excess of 20 percent for service-
connected residuals, fracture, T11, T12, with fusion and 
Harrington Rods from T9 through L3.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from February 1980 to April 
1983. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  The overall limitation of motion of the veteran's 
thoracic spine is predominately moderate.

2.  The veteran has forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, with no significant additional functional loss due 
to pain, weakness, excess fatigability, etc., comparable to 
an individual with forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected residuals, fracture, T11, T12, with 
fusion and Harrington Rods from T9 through L3, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46 (2003); Amendment to Part 4, 
Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5241).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the August 1998 rating decision, 
August 1999 Statement of the Case (SOC), December 1999 
Supplemental Statement of the Case (SSOC), December 2000 
SSOC, September 2002 SSOC, and April 2004 SSOC, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claims and the reasons for the 
ratings assigned.  The April 2004 SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board notes that in the April 2004 SSOC, the RO 
advised the veteran that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  The RO evaluated the veteran's service-
connected back disorder under the old and new rating 
criteria.    

In correspondence dated in January 2004, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  
Nevertheless, the Board notes that the claim was reconsidered 
again in April 2004, and a SSOC on the issue was provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

The January 2004 VCAA notice contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2003).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
veteran's claim that his disability is more severe than is 
contemplated in the currently assigned rating.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's July 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The Board also finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.

By a July 1983 rating decision, the RO granted service 
connection for fracture, T-11 T-12 with fusion and assigned a 
20 percent rating under Diagnostic Codes 5285-5288, effective 
April 20, 1983, the day following the veteran's separation 
from active service.  By an October 1983 rating decision, the 
RO granted an increased rating of 20 percent under Diagnostic 
Codes 5285-5288 for fracture of T-11 and T12 with fusion and 
Harrington rods from T9 through L3, effective April 20, 1983.   
[This decision and subsequent decisions incorrectly reference 
"T-1" as the disc segment involved.  A review of the 
service medical records confirm that it is actually disc 
segment "T-11" that is involved.]  By a November 1984 
rating decision, the RO reduced the disability rating from 20 
percent to 0 percent, effective March 1, 1985.  In May 1998, 
the veteran requested an increased rating for his service-
connected back disability.  By an August 1998 rating 
decision, the RO continued the noncompensable disability 
rating.  The April 2004 SSOC shows that the RO increased the 
disability rating to 20 percent effective March 15, 2004, the 
date of VA examination.

Mississippi Department of Corrections (MDC) records include 
an April 1998 record that noted that the veteran complained 
of strong back pain.  The veteran indicated that he needed a 
back brace to support his back while sitting in an upright 
position.  The records show that the veteran complained of 
chronic back pain through 2000 and he was prescribed 
medication.  The records also reflect that the veteran's 
status was administratively restricted to "Medical Class 
III" due to his back problems.  A radiologist found the 
following findings with respect to a x-ray taken in August 
1998:  fractured Harrington rod on the right near T-10; 
fractured Harrington rod on the left also at the same level; 
past fusion density posteriorly at the lower thoracic spine 
and lumbosacral spine; modest old compression fracture at T-
12; and good bone alignment.  

UMC records include a July 2002 record that indicated that 
neurological testing revealed normal findings.  An August 
2002 magnetic resonance imaging (MRI) study of the thoracic 
spine and lumbar spine revealed good anatomic alignment of 
the thoracic and lumbar spine.  There was no abnormal marrow 
signal identified.  The thoracic cord appeared normal.  
Paired Harrington rods were seen and produced mild artifact.  
No abnormality of the conus or cauda equina was identified.  
There was no significant facet arthropathy or degenerative 
disc disease identified.  The radiologist noted that there 
was no significant abnormality identified over the thoracic 
or lumbar spine.  A September 2002 x-ray of the lumbar spine 
revealed a Harrington rod at the lower level of L3, an 
endplate fracture in the body of T12, and extensive 
ossification of scarring around the Harrington rod.  A 
September 2002 x-ray of the thoracic spine revealed a 
Harrington rod that extended up to T8, discontinuation of the 
right paramedian Harrington rod at the level of T11, fracture 
of the endplate at body of T12, and loss of disc space 
between T11 and T12.  

The March 15, 2004 VA examination report shows that the 
examiner reviewed the claims file.  The examiner reported on 
the in-service injury to the veteran's back and subsequent 
treatment.  The examiner also referenced the findings 
reported in the October 1984 VA examination report.  The 
veteran reported that his back  bothered him over the years.  
He had subjective complaints of pain in the lower back and 
the left leg.  He indicated that he did not have a job in the 
prison.  Regarding his daily activities, the veteran 
experienced pain with sitting more than short periods of 
time.  He indicated that he required frequent position 
changes.  He could not stand for any extended period of time 
and he had difficulty falling asleep secondary to back pain.  
Regarding flare-ups, the veteran indicated that these were 
generally associated with changes in the weather.  He had 
more back pain in periods of cold or wet weather.  He was not 
certain as to how frequently the flare-ups occurred, but 
indicated that they might last up to a couple of days when he 
did have one.  His medications included ibuprofen.  The 
veteran further described pain in the lower and the upper 
back region, but the lower back was more symptomatic.  The 
pain as well as numbness and tingling radiated into the left 
leg down to the ankle.  No bowel or bladder dysfunction was 
noted.  

The examiner observed that the veteran had a lumbar support 
which was removed for the evaluation.  He did not have a 
cane.  The examiner noted that the veteran  moved about 
somewhat slowly as one would expect in such a situation.  He 
was able to stand erect.  There was a well-healed surgical 
scar in the midline of the mid- thoracic to the lower lumbar 
area.  There was no visible or palpable spasm, but he had 
tenderness to palpation that was somewhat generalized in the 
back.  On range of motion testing, he demonstrated 40 degrees 
of flexion and 0 degrees of extension.  He had 15 degrees of 
right and left lateral bending.  He had 15 degrees of right 
and left lateral rotation.  No minimal pain on motion was 
noted.  While flexing forward, the veteran reportedly 
experienced a dizzy spell.  After this episode, the examiner 
continued the examination.  There was no additional 
limitation of motion after repetitive motion.  On 
neurological evaluation, the veteran demonstrated a give way 
type weakness on testing the strength in the lower 
extremities.  With encouragement, the strength varied on 
testing.  The reflexes were intact at the knees and ankles.  
There was a subjective diminished sensation over the lateral 
border of the left foot roughly in the S1 dermatome 
distribution.  On supine straight leg raising exam, the 
veteran had low back pain with elevation of either leg, but 
no radicular pain was noted.  The examiner's impression of x-
rays of the thoracic and lumbar spine was postoperative 
Harrington instrumentation and fusion from T9 to L3 secondary 
to T11 and T12 fractures.  The examiner noted that both 
Harrington Rods were fractured.  

The radiologist noted the following findings with respect to 
the March 2004 x-ray of the thoracic and lumbar spine:  
Harrington Rods extended from approximately T9 to L3; 
fractured rods slightly separated at approximately the T10 
level; posterior bony fusion on the right at T12, L1 and L2; 
lesser fusion on the left at approximate T12 and L1; mild 
dextro curvature of the thoracolumbar spine; fairly well 
maintained alignment; and mild old appearing anterior wedging 
and spurring with narrowing off the disc space at 
approximately T11, T12.  In an addendum, the radiologist 
noted that other than the fusion procedure and Harrington 
rods, the lumbar spine showed good alignment and there was 
good preservation of the interspaces and no lumbar fracture.  
The radiologist noted impressions of status post fusion 
procedure and fractured Harrington rods.  

The veteran's service-connected residuals, fracture, T11, 
T12, with fusion and Harrington Rods from T9 through L3 is 
presently assigned a 20 percent rating under the new general 
rating formula for diseases and injuries of the spine.  The 
disability was initially assigned to Diagnostic Codes 5285-
5288 of the old rating schedule.   

Under Diagnostic Code 5285, in the case of residuals of a 
vertebra fracture, a 100 percent evaluation is assigned where 
there is cord involvement, and the veteran is bedridden or he 
requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  Residuals of a fractured vertebra without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast) warrant a 60 percent rating.  Id.  
Otherwise, residuals of a fractured vertebra are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Id.  In addition, a "Note" under Diagnostic Code 
5285 provides that under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Id. 

Under Diagnostic Code 5288 (ankylosis of the dorsal spine), a 
20 percent rating is assigned for favorable ankylosis of the 
dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  A 30 percent rating is assigned for unfavorable 
ankylosis of the dorsal spine.  Id.  The Board notes that 
'dorsal spine' and 'thoracic spine' are interchangeable. 

MDC and UMC records show that the veteran was not bedridden 
during any portion of the appeal period.  Also, MDC and UMC 
records also show that the veteran was never prescribed a 
neck brace.  Thus, the medical evidence shows that the 
veteran's back disability is not productive of any of the 
manifestations described under Diagnostic Code 5285 for 60 
percent and 100 percent evaluations.  

At the August 1983 VA examination, it appears that the 
veteran had normal range of motion of his back as he was able 
to reach within six inches of the floor.  At the October 1984 
VA examination, the examiner noted that the veteran had 
normal range of back motion.  The examiner indicated that the 
veteran was able to bend over completely and touch the floor 
as well as bend backward, sideways, obliquely, etc., without 
complaints.  MDC records dated from 1993 to 1997 show that 
the veteran complained of chronic back pain.  No range of 
back motion findings are noted in the MDC records.  

On range of motion testing conducted at the March 2004 VA 
examination, the veteran demonstrated 40 degrees of flexion 
and 0 degrees of extension, 15 degrees of right and left 
lateral bending, and 15 degrees of right and left lateral 
rotation.  [As an aside, the Board notes that thoracic spine 
motion has traditionally been conceded as difficult to 
separate from lumbar spine motion.  Therefore, range of 
motion figures provided for motion of the lumbar spine are 
usually used to describe the range of motion of the thoracic 
spine.]  Normal range of motion of the lumbar spine is not 
depicted in any way in the old schedule for rating spine 
disabilities.  Cf.  38 C.F.R. § 4.71, PLATE II.  The VA 
examiner did not provide the figures for normal range of 
lumbar motion.  Thus, the Board will apply the 'range of 
motion' figures provided under the new schedule for rating 
spine disabilities.  Note (1) under the amended schedule, 
indicates that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Amendment to Part 4.  Thus, 
at the March 2004 VA examination, the veteran demonstrated 
moderate limitation of motion on flexion, right and left 
lateral bending, and right and left lateral rotation.  The 
veteran demonstrated severe limitation of motion on 
extension.  The March 2004 VA examiner noted that no minimal 
pain on motion was noted and there was no additional 
limitation of motion after repetitive motion.  The veteran, 
however, did experience low back pain on straight leg raising 
exam.  

As previously noted, the veteran's disability was initially 
assigned dual Diagnostic Codes 5285 (discussed above) and 
5288 of the old rating schedule.  Compensable evaluations 
under Diagnostic Code 5288 typically involve ankylosis of the 
entire thoracic spine or at least a large portion of the 
thoracic spine.  The medical evidence shows that only two 
levels, T11 and T12, of the veteran's thoracic spine are 
fused.  

The medical evidence does not show that the veteran suffers 
from intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The UMC radiologist 
specifically noted that the August 2002 MRI did not reveal 
evidence of degenerative disc disease.  No radicular pain was 
demonstrated on straight leg raising exam, according to the 
March 2004 VA examiner.  The medical evidence also does not 
show symptomatology associated with the involved disc levels 
analogous to symptomatology associated with intervertebral 
disc syndrome.  The veteran has disc space narrowing at T11 
and T12.  Nevertheless, the July 2002 examination report, 
August 2002 MRI, and September 2002 x-rays from UMC as well 
as the March 2004 VA examination report, all show that no 
neurological deficits have been associated with the disc 
space narrowing at T11 and T12.  

The evidence shows that no muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position have been demonstrated at any examination, 
so as to preclude a 20 percent rating under Diagnostic Code 
5295.  While disc space narrowing is associated with T11 and 
T12 levels, the overwhelming majority of the criteria 
associated with a 40 percent rating under Diagnostic Code 
5295 are not present in the veteran's case.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (providing that a 40 
percent disability evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion).

The Board now considers the veteran's service-connected back 
disability under the schedule for rating spine disabilities 
as amended in August 2003, effective September 26, 2003.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Amendment to Part 
4.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Amendment to Part 
4, Note (2).  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  The Board notes that the foregoing 
rating criteria is the same for all listed diseases and 
injuries of the spine in the amended schedule, which includes 
Diagnostic Codes 5235 (vertebral fracture or dislocation) and 
5241 (spinal fusion).  

As previously noted, the March 2004 VA examination revealed 
forward flexion to 40 degrees with no pain, although pain was 
noted on straight leg raising, which would support a 20 
percent evaluation under the amended schedule.  The medical 
evidence, however, does not support that the veteran suffers 
from additional functional loss due to pain, weakness, etc., 
comparable to an individual with forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine-which is the criteria 
associated with a 40 percent rating under the amended 
schedule.  38 C.F.R. §§ 4.40, 4.45 (2003).  Also, for reasons 
previously discussed, the veteran is not entitled to a 
compensable rating under the amended schedule for 
intervertebral disc syndrome or neurological findings 
analogous with symptomatology associated with intervertebral 
disc syndrome.  Thus, the currently assigned rating of 20 
percent under the amended schedule for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees is appropriate.  

Lastly, the Board notes that the March 2004 VA examiner 
described the veteran's surgical scar as "well-healed."  As 
no residuals are associated with the veteran's surgical scar, 
the veteran is also not entitled to a separate compensable 
rating under the old and amended schedules for evaluating 
skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2003). 

In conclusion, the Board notes that when the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his or her claim under the criteria that are 
more to his or her advantage.  VAOPGCPREC 3-00.  The old 
rating criteria may be applied for the full period of the 
appeal, but the new rating criteria may only be applied to 
the period of time after their effective date.   In this 
appeal, the increase in symptomatology was established at the 
March 2004 examination from which date the 20 percent rating 
was made effective.

Lastly, the Board notes that the veteran's service-connected 
back disability does not cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's service-
connected back disability interferes with his employability, 
the currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




ORDER

Entitlement to rating in excess of 20 percent for service-
connected residuals, fracture, T1, T12, with fusion and 
Harrington Rods from T9 through L3 is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



